 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   MATT TIGHE,

 9                               Plaintiff,                 CASE NO. 2:17-cv-01875-BAT

10           v.                                             ORDER DENYING MOTION TO
                                                            EXCLUDE JONES DECLARATION
11   KING COUNTY, SCOTT GARNETT,                            AND GRANTING MOTION TO
     SARAH GERLITZ,                                         SUBSTITUTE TAYLOR
12                                                          DECLARATION
                                 Defendants.
13
            Plaintiff Matt Tighe moves to exclude the declarations of Diane Taylor (Dkt. 51) and
14
     Tisha Jones (Dkt. 46), which were filed in support of Defendants’ motion for summary judgment
15
     (Dkt. 45). Dkt. 53. In response, Defendants ask to substitute the declaration of Jessica Lussier for
16
     that of Ms. Taylor, and to deny Plaintiff’s motion to exclude the declaration of Tisha Jones. Dkt.
17
     56. For the reasons set forth herein, the Court grants Defendants’ requests.
18
                                               DISCUSSION
19
            Rules 26(a)(1)(A) and (e) of the Federal Rules of Civil Procedure require parties, in their
20
     initial disclosures, to “identify each individual likely to have discoverable information – along
21
     with subjects of that information – that the disclosing party may use to support its claims or
22
     defenses, unless the use would be solely for impeachment” and to supplement their disclosures.
23
     Should a party fail to comply with Fed. R. Civ. P. 26(a) or (e) then a party is not allowed to use,

     ORDER DENYING MOTION TO EXCLUDE
     AND GRANTING MOTION TO SUBSTITUTE - 1
 1   in a motion or at trial, information that was not properly disclosed, unless the failure was

 2   substantially justified or is harmless. Fed. R. Civ. P. 37(c)(1); Hoffman v. Constr. Prot. Servs.,

 3   Inc., 541 F.3d 1175, 1179-1180 (9th Cir. 2008).

 4          Plaintiff contends the testimony of Ms. Taylor and Ms. Jones was not disclosed until after

 5   discovery closed and Defendants filed their Motion for Summary Judgment, and that this late

 6   disclosure constitutes unfair surprise. Plaintiff argues, inter alia, that he was deprived of an

 7   opportunity to depose and cross-examine Ms. Taylor (who was previously deposed on other

 8   subject matters on November 8, 2018), and his ability to contest that Defendants promptly re-

 9   employed him to the Marine Unit in 2014 and to the Metro Unit in 2016, has been compromised.

10   Dkt. 54, Declaration of Matt Crotty, ¶¶ 5, 6.

11          In response, Defendants move to substitute the declaration of Jessica Lussier for that of

12   Diane Taylor, contending that Ms. Lussier has access to and can testify to the same information.

13   Dkt. 56. Defendants also argue that the late disclosure of Ms. Jones as a witness was justified

14   and harmless.

15          Jessica Lussier – Jessica Lussier is a Human Resources Analyst with the King County

16   Sheriff’s Office. She was listed on Defendants’ Initial Disclosures, and identified as follows:

17          Ms. Lussier is a human resources analyst for King County Sheriff’s Office and
            may testify regarding plaintiff’s returns to work following military leave, peace
18          officer certification requirements, rules pertaining to personnel assignments to
            contract cities, and comparator personnel who have returned from military
19          service.

20   Dkt. 58, Jacobsen-Watts Declaration, Ex. A. Thus, Plaintiff has been on notice of Ms. Lussier’s

21   expected testimony since February 20, 2018. Id. Plaintiff contends, however, that the substitution

22   is not appropriate because “Ms. Lussier declares, without reference to any document, that Mr.

23   Tighe was assigned to the Marine Unit on August 13, 2014, which is an unsupported assertion


     ORDER DENYING MOTION TO EXCLUDE
     AND GRANTING MOTION TO SUBSTITUTE - 2
 1   that contradicts Mr. Tighe’s testimony that he was not re-employed to the Marine Unit until

 2   October 2014.” Further, Plaintiff contends Ms. Lussier’s declaration contains a redacted email

 3   string of correspondence to which she is not a party. Dkt. 62, p. 4. With regard to this last

 4   contention, the Court notes that Ms. Lussier is a KCSO Human Resources employee who would

 5   have access to the document in question and that Mr. Tighe communicated directly with Ms.

 6   Lussier about his return to work. Dkt. 57, Lussier Decl, Ex. B, p. 6.

 7          Ms. Lussier’s statement that Plaintiff was “assigned to the Marine Unit on August 13,

 8   2014” is supported by personnel orders reflecting that Mr. Tighe returned from military leave

 9   effective July 2, 2014; as of September 17, 2014 was continuing to receive diver pay; and, as of

10   October 1, 2014 would be transferred from the CID/SOS/Marine Unit to Precinct 2,

11   Unincorporated Patrol. Dkt. 57, Lussier Decl., Ex. B, p. 7 (KC-MT-0063198); Ex. C, p. 3 (KC-

12   MT-0063283). In fact, Plaintiff testified that the whole unit went to patrol and depending on the

13   year, this was standard practice due to funding. Dkt. 64, Second Jacobsen-Watts Dec., Ex. A,

14   26:4-13, 42:5-24.

15          There is also other testimony in the record supporting this same contention. Alexander

16   Ehlert, an HR associate of KCSO, testified that after Mr. Tighe completed training in late June

17   and July 2014 and then spent about 10 days at Precinct 3 in Maple Valley, he was assigned to the

18   Marine Unit on August 13, 2014. Dkt. 55, Declaration of Alexander Ehlert, Ex. D (showing

19   effective date of transfer from Precinct 3, unincorporated patrol to the Marine Unit as August 13,

20   2014). All of the referenced attachments were provided to Plaintiff in discovery and therefore, he

21   cannot claim surprise that Defendants would take the position that he was transferred to the

22   Marine Unit on August 13, 2014.

23


     ORDER DENYING MOTION TO EXCLUDE
     AND GRANTING MOTION TO SUBSTITUTE - 3
 1          Pursuant to Fed. R. Civ. P. 56, "if a party fails to properly support an assertion of fact"

 2   the court can, in its discretion, "give an opportunity to properly support or address the fact."

 3   Defendants request the substitution of the declaration of Ms. Lussier to properly support the facts

 4   asserted in Defendants' motion for summary judgment. Because Defendants disclosed Ms.

 5   Lussier in initial disclosures (and listed her as having information regarding plaintiff’s returns to

 6   work following military leave, peace officer certification requirements, rules pertaining to

 7   personnel assignments to contract cities, and comparator personnel who have returned from

 8   military service), Plaintiff cannot claim surprise or prejudice by the substitution and/or contents

 9   of Ms. Lussier’s declaration.

10          Tisha Jones – Defendants contend that the late disclosure of Ms. Jones is justified and

11   harmless as the need for her declaration arose only after the deposition of Lance King, whom

12   Plaintiff deposed on November 9, 2018, the discovery cut-off date.1

13          At Mr. King’s deposition, counsel for Plaintiff showed Mr. King an undated document

14   not previously produced in discovery, which counsel marked as Exhibit 7. Counsel represented

15   he had printed the document from the Washington Criminal Justice Training Center’s (CJTC)

16   website “just the day before yesterday or so.” Dkt. 58-3 (King Dep. 50:3-7.2); Dkt. 58,

17   Jacosbsen-Watts Decl., ¶ 7. Mr. King testified that he had visited the website, that the document

18   counsel presented to him was not the same as he had reviewed, and he refused to authenticate

19   Exhibit 7, saying, “I’ve been to a frequently asked questions page. It doesn’t look like this.” Dkt.

20   58-3, 51:2-4. Compare excerpts cited at Plaintiff’s Dkt. 41, p. 6, ¶¶13,15 (53:8-10; 54:8-22;

21   56:2-11) with the omitted pages from King’s deposition included at Defendants’ Dkt. 58-3 (50:1-

22
     1
      Plaintiff listed Lance King on its initial disclosures with other witnesses, but gave no specifics
23   other than he was a "witness to and [has] knowledge about the allegations stated in Plaintiff's
     Complaint." Dkt. 58, Jacobsen-Watts Dec. Ex. B (Plaintiff’s Initial Disclosures).
     ORDER DENYING MOTION TO EXCLUDE
     AND GRANTING MOTION TO SUBSTITUTE - 4
 1   54:25). See also, Dkts. 49, Declaration of Lance King, ¶ 7:

 2          In my deposition, I testified that I had read some of the "frequently asked
            questions" sections on the Washington State Criminal Justice Training
 3          Commission (CJTC) website pertaining to peace officer certification when I was
            dealing with deputies Tighe's and Martinez's returns from military leave. Mr.
 4          Jarrard showed me an exhibit (Exhibit 7), which he represented to be printed
            from the CJTC's website. I was bothered that Exhibit 7 did not look like what I
 5          reviewed in 2014. After the deposition, I checked the FAQ's on CJTC's website
            and what is currently on the website appears to be the same as what I read there in
 6          2014. Specifically, it states that under RCW 43.101.125, a peace officer’s
            certification lapses automatically when there is a break of more than 24
 7          consecutive months in the officer's service as a full-time law enforcement officer
            and references conditions of continuing employment under RCW 43.101.095(2).
 8          This is the language which I relied upon in my conversation with the ESGR
            ombuds about Mr. Tighe's return. Unlike Exhibit 7 to my deposition, neither the
 9          current FAQ nor the FAQ that I read in 2014 references military personnel or
            exceptions for lapsed peace officer certificates.
10
     Dkt. 49, King Decl., ¶ 7, Ex. A.
11
            Plaintiff did not allege that RCW 43.101.095(1) contains exemptions for military service
12
     in his complaint (Dkt. 1-2), in his answers to discovery requests, and has produce no records to
13
     prove such exemptions. Dkt. 58, Jacobsen-Watts Dec., ¶ 5. Thus, before Mr. King’s deposition,
14
     which was taken on the last day of discovery, Defendants had no way of knowing that Plaintiff
15
     would assert that RCW 43.101.095(1) contains exemptions for military service which, on its
16
     face, contains no such exemptions. On November 28, 2018, both parties became aware of Tisha
17
     Jone’s relevant testimony regarding this issue. Dkt. 58, Jacobsen-Watts Dec. ¶ 8, Ex. D.
18
            Tisha Jones is the Peace Officer and Canine Certification Manager for the CJTC. On
19
     November 28, 2018, she sent an email to Ms. Jacobsen-Watts and Mr. Jarrad in response to their
20
     “similar questions regarding how a lapsed in LE service due to military service affects the
21
     requirement of certification, training, and specifically RCW 43.101.095(2)(a),” informing both
22
     parties that there is no exception for military service:
23


     ORDER DENYING MOTION TO EXCLUDE
     AND GRANTING MOTION TO SUBSTITUTE - 5
 1          Despite some information on our website that was removed in 2013, CJTC does
            not interpret Washington law to exempt military service from the 24-month lapse
 2          period described in RCW 43.101.125. Notably, that statute does not provide an
            exemption for military service. The statute exempts breaks in service for other
 3          things—such as time lost due to work injury or review of disciplinary action—but
            not military service. The legislature could have included military service in these
 4          exemptions, but chose not to. This makes sense to CJTC because if an officer is
            not performing police duties for more than two years, the officer’s skills and
 5          knowledge erode and he/she is in need of training.

 6   She signed her declaration in support of Defendants' Motion for Summary Judgment, which is

 7   nearly verbatim from her email, later that day. Dkt. 58, Jacobsen-Watts Dec. ¶ 8, Ex. D.

 8          Plaintiff argues that Defendants knew of Tisha Jones, RCW 43.01, and the impact of that

 9   RCW on Mr. Tighe’s return to work as early as May 2014 because an email dated March 4, 2014

10   refers to the CJTC website’s requirement that Mr. Tighe participate in the Equivalency Academy

11   and contains a link to an update by Tisha Jones. Dkt. 62, p. 5; Dkt. 57, Lussier Decl., Ex. B, p. 5.

12   At that time, however, Defendants would not have known that Plaintiff’s counsel would question

13   Mr. King about Exhibit 7, a document never produced in discovery, which he purportedly took

14   from the CJTC website from “just a day or two” before Mr. King’s deposition. Even after Ms.

15   Jones’ email on November 28, 2018, informing both parties that there is no exemption for

16   military service, Plaintiff claimed the opposite in his Motion for Summary Judgment filed on

17   November 29, 2018. Dkt. 41, p. 6, ¶ 15 ("The CJTC issued an exemption …stating that the 24

18   month absence requirement does not apply when a peace officer, like Mr. Tighe, is called to

19   military duty.")

20          Accordingly, Defendants’ late disclosure of Ms. Jones is substantially justified to rebut

21   Plaintiff’s “surprise” use of Exhibit 7 and the deposition testimony related to it. See, e.g., Simar

22   Shipping, Ltd. v. Glob. Fishing, Inc., 13232485, at *2 (W.D. Wash. Aug. 22, 2011) (late

23   disclosure substantially justified to rebut the “surprise” deposition testimony). Defendants filed


     ORDER DENYING MOTION TO EXCLUDE
     AND GRANTING MOTION TO SUBSTITUTE - 6
 1   Ms. Jones’ declaration shortly after Mr. King’s deposition and immediately following Ms.

 2   Jones’s email to both counsel stating that the information shown to Mr. King had been removed

 3   from CJTC’s website in 2013. Thus, Ms. Jones’s opinion on the CJTC’s interpretation of RCW

 4   43.101.095(1) was available to both parties as of November 28, 2018, before either party filed a

 5   motion for summary judgment.

 6          Accordingly, it is ORDERED:

 7          1.      Plaintiff Matt Tighe’s motion to exclude the Declaration of Tisha Jones (Dkt. 46)

 8   is DENIED.

 9          2.      Defendants’ motion to substitute (Dkt. 56) is GRANTED; the Declaration of

10   Diane Taylor (Dkt. 51) shall be substituted with the Declaration of Jessica Lussier (Dkt. 57).

11          DATED this 28th day of December, 2018.

12

13

14
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
15

16

17

18

19

20

21

22

23


     ORDER DENYING MOTION TO EXCLUDE
     AND GRANTING MOTION TO SUBSTITUTE - 7
